t c memo united_states tax_court friscia construction incorporated et al petitioners v commissioner of internal revenue respondent docket nos filed date michael j friscia an officer for petitioner in docket no michael j friscia and michelle r friscia pro_se in docket no michael j friscia pro_se in docket no patricia pierce davis and claire r mckenzie for respondent memorandum opinion ‘cases of the following petitioners are consolidated herewith michael j and michelle r friscia docket no and michael j friscia docket no laro judge these cases were consolidated for purposes of trial briefing and opinion respondent determined deficiencies in additions to and penalties on petitioners’ federal_income_tax as follows michael j and michelle r friscia docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure michael j friscia docket no addition_to_tax and penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure friscia construction inc docket no fiscal_year addition_to_tax and penalty ended deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure hereinafter all dollar amounts are rounded to the nearest dollar after concessions the issues for decision are whether michael and michelle friscia the friscias had unreported income of dollar_figure for we hold that they had unreported income of dollar_figure - whether michael j friscia michael friscia had unreported income of dollar_figure for we hold that he had unreported income of dollar_figure whether the friscias and michael friscia are liable for self-employment_tax on the unreported income for and respectively we hold that they are whether the friscias and michael friscia are liable for the accuracy-related_penalty under sec_6662 for the and taxable years we hold that they are whether michael friscia is liable for the addition_to_tax for failure_to_file timely under sec_6651 we hold that he is whether deductions and costs of goods sold claimed by friscia construction inc friscia construction in excess of dollar_figure have been substantiated and are allowable we hold that for the taxable_year ended date friscia construction had gross_receipts of dollar_figure and allowable deductions and costs of goods sold in the total amount of dollar_figure whether friscia construction is liable for the accuracy-related_penalty under sec_6662 we hold that it is whether friscia construction is liable for the addition_to_tax for failure_to_file timely under sec_6651 we hold that it is q4e- to facilitate disposition of these issues we shall first make general findings_of_fact and then combine our findings and opinion with respect to each issue general findings_of_fact some of the facts and certain documents have been stipulated pursuant to rule the parties’ stipulations are incorporated herein by reference and are found accordingly at the time of the filing of the petitions herein michael and michelle friscia resided in lockport illinois and the principal_place_of_business of friscia construction was also lockport illinois during and michael friscia was an officer and employee of friscia construction a company founded by his father michael friscia began working full time for friscia construction after graduating from high school in michael friscia and his brother became the officers of friscia construction upon their father's death in friscia construction is in the business of commercial construction and home remodeling michael friscia worked for the company as a carpenter and handled all of the company’s banking bill paying and paperwork including preparation of estimates and proposals and filing tax returns in addition michael friscia performed construction services for his own clients through his s_corporation mik mic ine mik mic - - during michelle friscia was employed as a registered nurse through mid-1994 michelle friscia also operated a business selling household products through an amway distributorship in the friscias’ neighborhood suffered a flood the friscias assert that as a result of the flood most of the records substantiating income and expenses for the years at issue were destroyed including friscia construction’s invoices and accounts_receivable and the records from the amway business petitioners did not reconstruct these records but did produce certain substantiating documents such as bank statements canceled checks check registers and deposit slips issue the friscias’ taxable_income the friscias filed a joint federal_income_tax return upon audit the friscias were unable to produce detailed records of their income as a result respondent employed the bank_deposits method of proof respondent determined that the friscias had gross deposits of dollar_figure in after concessions respondent asserts that dollar_figure of this amount is unreported income gross_income is all income from whatever source derived sec 6l1 a this text is construed broadly to include all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 30_f3d_1077 9th cir taxpayers are required to maintain adequate_records of income see sec_6001 in the absence of adequate books_and_records the commissioner may reconstruct a taxpayer's income by any reasonable method that clearly reflects income see sec_446 360_us_446 54_tc_1121 the bank_deposits method is an accepted method of income reconstruction when a taxpayer has inadequate books_and_records and large_bank deposits see dibleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 bank_deposits are prima facie evidence of income see 102_tc_632 the taxpayer has the burden of proving that the bank_deposits came from a nontaxable source see rule a clayton v commissioner supra pincite 64_tc_651 affd 566_f2d_2 6th cir sproul v commissioner tcmemo_1995_207 the bank_deposits method assumes that all money deposited into a taxpayer's bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which - it has knowledge see clayton v commissioner supra pincite dileo v commissioner supra pincite respondent’s bank deposit analysis encompassed an examination of seven different joint bank accounts owned by the friscias we review respondent’s determination as follows the account the friscias deposited dollar_figure into a bank account numbered the account in and earned interest thereupon of dollar_figure the friscias concede that these deposits are income accordingly dollar_figure of the deposits and interest in the account represents income taxable to the friscias in the account the friscias deposited dollar_figure into a bank account numbered the account in the friscias concede that this figure represents gross_receipts from michelle friscia’s amway distributorship however the friscias contend that this figure should be offset by various claimed deductions all of which respondent has denied respondent asserts that the friscias’ testimony and canceled checks fail to substantiate that any expenses were incurred in operating the amway business we disagree the amway distributorship system is well known to respondent and this court see eg 90_tc_960 affd without published opinion 899_f2d_18 9th cir nissley v commissioner tcmemo_2000_178 theisen v commissioner tcmemo_1997_539 rubin v commissioner tcmemo_1989_290 alcala v commissioner tcmemo_1984_664 in most of these cases we found that the expenses of operating the distributorship at issue were so great in comparison to the revenue generated that the distributor lacked a true profit_motive here by contrast respondent asserts that michelle friscia’s amway distributorship was exceptionally profitable in that it generated dollar_figure in proceeds with no expenses we find this implausible especially in light of the friscias’ decision to discontinue the distributorship in the friscias used the account as a business account for the amway distributorship and the transactions therein reflect the items of income and expense for the amway business michelle friscia admitted that after discontinuing the business in mid- she began to pay personal expenses out of the account however she was able to identify legitimate business expenditures through her testimony and the bank records the friscias made payments totaling dollar_figure to upline distributors and to amway in we find that these payments represented dollar_figure in deductible sales commissions and costs of goods sold ’ 7on the basis of michelle friscia’s testimony we find that dollar_figure of the amway products purchased in were for the friscias’ personal household use - accordingly we hold that the friscias’ net_income in from the amway distributorship was dollar_figure dollar_figure - dollar_figure the account the friscias deposited dollar_figure into a bank account numbered the account in the friscias concede that these deposits were wages received by michael friscia from friscia construction in the account the friscias deposited dollar_figure into a bank acccount numbered the account in and earned interest thereupon of dollar_figure respondent concedes that the friscias made dollar_figure in nontaxable transfers into this account the friscias presented no evidence concerning the source of the remaining dollar_figure in deposits accordingly dollar_figure of the deposits and interest in the account represents income taxable to the friscias in the account the friscias deposited dollar_figure into a bank account numbered the account in the friscias have provided no explanation for the source of these deposits accordingly the full dollar_figure in deposits represents income taxable to the friscias in the account the friscias deposited dollar_figure into a bank account numbered the account in respondent concedes that - the friscias made dollar_figure in nontaxable transfers into this account the record reflects that the friscias made additional nontaxable deposits into the account of dollar_figure which were amway sales proceeds received by the friscias in these proceeds are properly allocable to the friscias’ return see 158_f2d_859 7th cir payments made by check to a cash_basis taxpayer are includable in income in the year the check is received not the year it is deposited affg 5_tc_1283 the friscias also claim that dollar_figure of the payments received from friscia construction in and deposited into the account were reimbursements for expenditures paid_by the friscias on behalf of the company these include a dollar_figure reimbursement for a christmas party and a dollar_figure reimbursement for a computer the friscias have failed to establish that these expenses were incurred on the company’s behalf thus these amounts are includable in the friscias’ income for accordingly dollar_figure of the deposits in the account represents income taxable to the friscias in spetitioners claim an additional nontaxable transfer in the amount of dollar_figure from account this contention is unsupported as there is no document in the record reflecting an account the account the friscias deposited dollar_figure in a bank account numbered the account in respondent concedes that these were proceeds from a nontaxable loan summary of income in sum the deposits into the friscias’ seven bank accounts in reflect the following amounts of income taxable to the friscias in account income dollar_figure big_number big_number big_number big_number - - total big_number the friscias reported gross_receipts of dollar_figure in as follows wages less withholding’ dollar_figure interest schedule c receipts big_number other income big_number schedule d sale rental income big_number mik mic proceeds’ big_number total big_number ‘the amount withheld is netted from wages because these amounts would not have been deposited into the friscias’ accounts respondent concedes that the friscias reported dollar_figure in proceeds from michael friscia’s construction business on the mik mic income_tax returns in -- accordingly we hold that the friscias underreported their income for by dollar_figure dollar_figure - dollar_figure ’ issue michael friscia’s taxable_income michael friscia filed his tax_return on date claiming married filing separate status again using the bank_deposits method of proof respondent determined that michael friscia made bank_deposits in of dollar_figure all of which respondent determined is reportable as income after concessions respondent asserts that dollar_figure of this amount is unreported income respondent’s determination was based on an analysis of five bank accounts which we review as follows the and accounts in michael friscia made total deposits of dollar_figure dollar_figure and dollar_figure respectively into the and acounts michael friscia provided no nontaxable source for any of these deposits however these accounts were all joint accounts in the names of michael friscia and michelle friscia therefore this holding conflicts with respondent’s request for admission no which was deemed admitted by reason of the friscias’ failure to serve and file a response to respondent’s requests for admission within days see rule that admission stated the total of petitioners’ unreported income for the taxable_year was at least dollar_figure respondent made no mention of admission no at trial or in his posttrial brief and has made numerous concessions that conflict with the admission under these circumstances we conclude that respondent has voluntarily withdrawn request for admission no only one-half of the unexplained deposits constitutes an item_of_gross_income to michael friscia see van eck v commissioner tcmemo_1995_570 accordingly dollar_figure of the deposits into these accounts represents income to michael friscia in the account michael friscia deposited dollar_figure into the account in michael friscia concedes that this entire amount represents wages he earned from friscia construction in and is reportable by him as income the account michael friscia deposited dollar_figure into the account in respondent concedes that michael friscia made dollar_figure in nontaxable transfers into this account michael friscia has established that the following additional deposits into the account are not taxable to him i dollar_figure in wages earned by michelle friscia and ii dollar_figure in nontaxable proceeds from the sale of a truck inherited from his father michael friscia concedes that he deposited dollar_figure in proceeds from his mik mic business and wages from friscia corporation into the account one-half of the remaining dollar_figure or dollar_figure in unexplained deposits is taxable to michael friscia because of his joint interest in the account see id accordingly dollar_figure of the deposits into the account represents income to michael friscia for summary of income in sum we find that michael friscia had the following amounts of income in account income dollar_figure big_number big_number total big_number we further find that michael friscia reported gross_receipts of dollar_figure in as follows interest dollar_figure rental income big_number mik mic proceeds’ big_number total big_number ‘unlike for respondent contests the amount michael friscia testified he reported on the mik mic returns in respondent provides no explanation for this inconsistency we find michael friscia's testimony as to the amounts reported on the mik mic returns to be equally credible as to both and accordingly we hold that michael friscia underreported his income for by dollar_figure dollar_figure - dollar_figure issue self-employment_tax for and in the notice_of_deficiency respondent determined that the friscias and michael friscia are liable for self-employment taxes for the amounts underreported in and respectively the friscias fail to offer any evidence or analysis of this issue and so fail to meet their burden_of_proof accordingly we hold that the amounts underreported represent income from self-employment - - subject_to self-employment_tax under sec_1401 and that the friscias may deduct one-half of the self-employment_tax paid under sec_164 issue negligence accuracy-related_penalty for and sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 sec_6662 b applies an accuracy-related_penalty to the portion of an underpayment attributable to negligence or disregard of rules or regulations the friscias bear the burden of proving that respondent’s determination is erroneous see rule a 56_tc_248 negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code see sec_6662 such negligence may be excused if it is found that the taxpayer acted with reasonable_cause and in good_faith with respect to the underpayments see id reliance on professional advice alone is not an absolute defense to negligence but rather a factor to be considered see froehlich v commissioner tcmemo_1996_487 in order for reliance on professional advice to excuse a taxpayer from the negligence_penalty the taxpayer must show that the professional had the expertise and the knowledge of the pertinent facts to provide competent advice on the subject matter see 39_f3d_402 2d cir affg tcmemo_1993_480 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir the friscias underreported their income for by dollar_figure and michael friscia underreported his income for by dollar_figure though their returns were prepared by an accountant the friscias did not present any evidence to show that the underreporting was due to any act of their accountant or reliance upon his advice the friscias contend that the accuracy-related_penalty should not apply because their records were destroyed ina flood we have found as a fact that the friscias underreported their income the friscias have admitted that at least a portion of the underreported amount stems from their own negligence such as deducting personal expenses as amway business_expenses the friscias’ failure of proof as to the remaining amounts of underreported income provides no basis for a finding of reasonable_cause accordingly we find that the friscias and michael friscia are liable for the accuracy-related_penalty for and respectively issue michael friscia’s sec_6651 addition_to_tax respondent determined an addition_to_tax under sec_6651 for michael friscia’s taxable_year asserting that michael friscia failed to file a timely return in order to avoid this addition_to_tax michael friscia must prove that the failure was due to reasonable_cause and not willful neglect see sec_6651 rule a 469_us_241 harris v commissioner tcmemo_1998_332 michael friscia received an extension of time to file his tax_return which extended the due_date for filing his tax_return to date he did not file his tax_return until date there is no evidence in the record with respect to why michael friscia's tax_return was filed late or whether reasonable_cause existed michael friscia argues on brief that the loss of his business records in the flood caused the delay in filing his return implicit in michael friscia’s argument is that he needed the extra time to reconstruct the lost records however the friscias made no attempt to reconstruct any of the lost records at that time thus the same records that were available to michael friscia on date when his return was due were available to him on date when he filed his return moreover we have held that the loss of records in an involuntary -- - action does not relieve taxpayers of their duty to file a timely return see chamberlin v commissioner tcmemo_2000_50 accordingly we hold that michael friscia is liable for the sec_6651 addition_to_tax with respect to the net amount of tax due on his tax_return issue friscia construction’s allowable deductions respondent’s notice_of_deficiency denied all of friscia contruction’s costs of goods sold and deductions for the taxable_year ended date the taxable_year on brief respondent concedes that friscia construction is entitled to costs of goods sold and deductions of dollar_figure friscia construction claimed costs of goods sold on its taxable_year corporate tax_return of dollar_figure along with the following deductions accounting dollar_figure truck expense big_number misc dues equipment rental union dues big_number insurance big_number office postage telephone big_number utilities big_number supply big_number bank charge sec_132 promo license total deductions big_number on the basis of michael friscia’s testimony the canceled checks and banking records we are convinced that friscia construction was conducting a legitimate construction business and necessarily had a variety of expenses in connection with such operations which would be allowable as deductions herein friscia construction was thus entitled to some amount_of_deductions under sec_162 in connection with the business see 39_f2d_540 2d cir michael friscia provided specific testimony at trial about the company’s construction projects for the year and we find a majority of the claimed expenses to be consistent with these activities upon our detailed review of the record we find that friscia construction is entitled to costs of goods sold and deductions for the taxable_year as follows costs of goods sold dollar_figure wages big_number license sec_220 advertising accounting truck maintenance gas big_number supplie sec_198 dues big_number insurance big_number office expense telephone legal fees big_number bank charge sec_132 vehicle depreciation big_number total big_number ‘the deduction for wages reflects a concession by respondent to which petitioner agrees - friscia construction reported gross_receipts for the taxable_year of dollar_figure which respondent has not challenged however this figure included amway sales of dollar_figure which we previously allocated to michelle friscia’s amway distributorship for the friscias’ taxable_year accordingly we find friscia construction’s gross_receipts for the taxable_year to be dollar_figure taking the above into account friscia construction had a net profit of dollar_figure dollar_figure - dollar_figure for the taxable_year representing a profit margin of percent respondent conceded on brief that friscia construction’s profit margin was between and percent our determination is in the high range of respondent’s concession but the record does not support a lower margin friscia construction reported a loss for the taxable_year of dollar_figure accordingly we hold that friscia construction underreported its income by dollar_figure issue friscia construction’s negligence accuracy-related_penalty respondent determined a negligence accuracy-related_penalty under sec_6662 for friscia construction’s taxable_year the record does not show that the company was not negligent or the existence of reasonable_cause though fricia construction’s return was prepared by an accountant there was no testimony at trial that the company relied upon its accountant’s --- - advice with respect to claiming any of the disallowed costs of goods sold or deductions accordingly we sustain respondent’s determination on the applicability of this penalty issue friscia construction’s sec_6651 addition_to_tax friscia construction filed a form_1120 u s_corporation income_tax return for the taxable_year the return on date as extended the due_date for friscia construction’s return was date respondent determined an addition_to_tax under sec_6651 asserting that friscia construction failed to file a timely return and that it did not show that its failure was due to reasonable_cause michael friscia testified that he did not know why the return was filed late there is no evidence in the record that friscia construction had reasonable_cause for filing the return late accordingly we hold that friscia construction is liable for an addition_to_tax under sec_6651 a we have considered all arguments by both parties for holdings contrary to those which we reach herein and to the extent not discussed above have found those arguments to be irrelevant or without merit to reflect the foregoing and concessions decisions will be entered under rule
